DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 11/04/2021. Claims 1-20 have been cancelled by the applicant; claims 21-40 now pending.
Closest Prior Art
US 11202920 B2  , US 20200113022 A1, US 20190055468 A1, US 20190014638 A1, US 9593982 B2, US 20150316218 A1, US 20140301062 A1, US 20060018118 A1 are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
US 11202920 B2 is an issued patent to the applicant that discloses some of the subject matter but does not represent any double patenting issues.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 11; specifically, the prior art fails to teach or suggest a  luminaire “wherein spectral energy in a 680 nm to 700 nm region of the SPD curve ranging from 2.75% to 5.5% of the total of the area for the normalized SPD curve, wherein light emitted from the luminaire have skin tone indices selected from the group consisting of R13 being equal to 95 or greater, R15 being equal to 92 or greater, and combinations thereof,” in combination with other features of the present claimed invention.
Regarding claims 22-34, these claims are allowable for the reasons given for claim 21 and because of their dependency status on claim 21.
Regarding claim 35, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 35; specifically, the prior art fails to teach or suggest a method “wherein a remainder of spectral energy of the total normalized SPD curve is in the 400 nm to 620 nm region area of the SPD curve; and illuminating an area with the luminaire to provide color indices for saturated light selected from the group consisting of R9, R10, R11, R12 and combinations thereof, the color indices for saturated light having a values of greater than 60.” in combination with other features of the present claimed invention.
Regarding claims 35-40, these claims are allowable for the reasons given for claim 34 and because of their dependency status on claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879